DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 3, 18, 20-21 and new claims 30-51 are pending in the present application. 
Applicant’s election of the following species in the reply filed on 11/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant elected: (a) Cas9 nuclease; and (b) a modified conditional origin of replication from the phage-inducible chromosomal island of the Escherichia coli strain CFT073 having restriction sites recognized by restriction enzymes encoded by targeted receiver bacterial cell removed.
Accordingly, amended claims 1, 3, 18, 20-21 and new claims 30-51 are examined on the merits herein with the above elected species.

Priority
The instant claims have at least a priority date of 12/30/2020 of the provisional application 63/132,190, filed on 12/30/2020.

Response to Amendment
The nonstatutory double patenting rejections based on claims 1-19 of U.S. Patent No. 11,224,621 and Caron et al (US 2005/0096286) were withdrawn since currently amended independent claim 1 recites the limitation “a nucleic acid encoding a nuclease into a targeted receiver bacterial cell of said microbiome, said nuclease killing said targeted receiver bacterial cell”.

Claim Objections
Claim 1 is objected to because the phrase “said nuclease killing said targeted receiver bacterial cell” is grammatically incorrect.  It should be - - said nuclease kills said targeted receiver bacterial cell - -.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1, 3, 18, 20-21 and 30-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a modified rejection necessitated by Applicant’s amendment.
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.   
The instant claims encompass a method for in vivo modulating the microbiome of any host organism (e.g., a human, a primate, a mammal, a non-mammal and a plant) by delivering a nucleic acid encoding any nuclease (e.g., Cpf1 nuclease, Cas9 nuclease as an elected species, Mad4 nuclease, Mad7 nuclease and Cms1 nuclease) into any targeted receiver bacterial cell (e.g., Escherichia coli, Klbesiella pneumoniae, Bacteroides thetaiotaomicron, Bacteroides faecis, Roseburia intestinalis) of said microbiome, said nuclease kills said targeted receiver bacterial cell, wherein said method comprises administering, in said organism, a phagemid or recombinant phage nucleic acid vector comprising said nucleic acid encoding a nuclease, wherein said vector further comprises a conditional origin of replication of any sequence as long as it is the origin of replication from the phage-inducible chromosomal island (PICI) of the Escherichia coli strain CFT073, or any modified origin of replication thereof having restriction sites, including all restriction sites (see dependent claim 20), recognized by restriction enzymes by said targeted receiver bacterial cell being removed, wherein the conditional origin of replication is inactive in the targeted receiver bacterial cell but is active in a donor bacterial cell because said donor bacterial cell expresses any replication initiator (rep) protein, and said vector is devoid of antibiotic resistance marker, thereby delivering said nucleic acid into the targeted receiver bacterial cell, and wherein, once delivered into said targeted receiver bacterial cell, said nucleic acid is expressed in said targeted receiver bacterial and said nuclease kills said targeted receiver bacterial cell while said vector is not replicated in said targeted receiver bacterial cell; the same method for treating any disease in the host organism.
Apart from disclosing a packaged lambda-based phagemid comprising a sequence-specific Cpf1 nuclease (a DNA payload of interest) with the conditional 282-bp PICI-CFT073 primase origin of SEQ ID NO: 4 that occurs rarely in other non-E.coli species, wherein the 584-amino-acid primase protein of SEQ ID NO: 8 is provided in trans in a donor bacterial cell and wherein the packaged phagemid allows production of high titers and nuclease-meditated killing of a target bacterial cell in the absence of selection and primase protein, and the primase origin is also amenable to removal of the O157 restriction site GAAAGCC with the mutated sequence GAAAGCa (a represents an introduced mutation) in the form of SEQ ID NO: 6, along with another Primase ori devoid of restriction sites in the form of SEQ ID NO: 7 (see at least Examples 1-5; Brief Description of the sequences on page 89); the instant disclosure fails to provide sufficient written description for any other phagemid or recombinant phage nucleic acid vector comprising any other conditional origin of replication of any sequence as long as it is the origin of replication from the phage-inducible chromosomal island (PICI) of the Escherichia coli strain CFT073, or any modified origin of replication thereof having restriction sites, including all restriction sites (see dependent claim 20), recognized by restriction enzymes by any targeted receiver bacterial cell being removed, wherein the conditional origin of replication is inactive in the targeted receiver bacterial cell but is active in a donor bacterial cell because said donor bacterial cell expresses any replication initiator (rep) protein, wherein the vector is also devoid of antibiotic resistance marker, and yet an encoded nuclease in the vector is expressed and kills the targeted receiver bacterial cell in a microbiome of a host organism, including for treating a disease in the host organism, as claimed broadly.  For example, apart from the conditional 282-bp PICI-CFT073 primase origin of SEQ ID NO: 4 and its modified origin of replication having removed restriction sites recognized by restriction enzymes encoded by a targeted receiver bacterial cell in the form of SEQ ID Nos. 6-7; which specific essential and/or critical core structural feature(s) do the other conditional origins of replication from the PICI of the Escherichia coli strain CFT073 possess and yet they still retain the desired functional properties (e.g., inactive in any targeted receiver bacterial cell while active in a donor bacterial cell expressing any replication initiator protein, not necessarily limited to the primase protein of SEQ ID NO: 8); and the nucleic acid encoding a nuclease in the non-replicative vector can be delivered in an effective amount for expression of the nuclease in a sufficient amount within a sufficient period of time to kill a targeted receiver bacterial cell in the absence of both vector replication and selection for antibiotic resistance in a microbiome of a host organism, including for producing therapeutic effects in the treating of any disease in a host organism as encompassed by the instant claims?  Apart from SEQ ID Nos. 6-7, the instant specification fails to provide sufficient guidance on which particular nucleotides at which specific sequences in the 282-bp PICI-CFT073 primase origin sequence of SEQ ID NO: 4 would be amenable for modifications (e.g., substitutions, insertions and/or deletions) to remove restriction sites, including all restriction sites (see dependent claim 20), recognized by restriction enzymes encoded by any targeted receiver bacterial cell (e.g., Escherichia coli, Klbesiella pneumoniae, Bacteroides thetaiotaomicron, Bacteroides faecis, Roseburia intestinalis) in the microbiome of a host organism, and yet the modified conditional origin is still functional and responsive to any replication initiator protein expressed in a donor bacterial cell as encompassed broadly by the instant claims.  Johnston et al (PNAS 116:11454-11459, 2019) disclosed that genetic intractability is a fundamental barrier to progress and the most common underlying causes of genetic intractability are restriction-modification (RM) systems, ubiquitous defense mechanisms against xenogeneic DNA that hinder the use of genetic approaches in the vast majority of bacteria and exhibit strain-level variation (Abstract).  Johnston et al also taught that in any given bacterial genus of interest the number of RM systems present and the target sequences recognized are hypervariable and highly species-specific, often even strain-specific; RM systems are also extremely diverse and RM target motifs themselves vary greatly in sequence and length, ranging from 4 to 18 base pairs, with >450 different motifs identified to date (page 11455, left column, third paragraph).  Moreover, with respect to the disclosed SEQ ID Nos. 4 and 6-7 the instant specification stated explicitly “The inventors demonstrated that these specific conditional origins of replication were particularly compatible with lambda-based packaging, leading to sufficiently high titers (>1010/mL) required for microbiota-related applications” (paragraph [213]); and “It is indeed also very important that the DNA payload and its vehicle are produced very efficiently in order to be economically viable, which is not an obvious development either.  Indeed, some studies have shown that the production titers of phage-derived particles packaging a DNA payload containing a conditional ori were reduced by at least 3 logs compared to a DNA payload containing a non-conditional ori, and despite multiple engineering trials, this titer could not be increased” (paragraph [21]).  With respect to the disclosure of the PICI originating in E. coli strain CFT073 in the Fillol-Salom reference (ISME Journal 12:2114-2128), the instant specification stated clearly “[i]t is not clear for the skilled person if, even at the non-permissible temperature, replication may have been due to the thermosensitive origin at some degree as it can happen; if the primase and ori can be physically separated (i.e., putting them apart from each other on the same plasmid or having a system in trans) and still enables the replication of the plasmid; and finally, if the ori, that is located right downstream of the primase, is the only element needed for replication or if there is a second element needed and if a specific orientation of the different elements is important, such as in P4, where two elements, the ori and the crr sequence, moreover in a specific orientation, are needed for replication” (paragraph [19]).  Additionally, Fillol-Salom et al also taught that PICIs in Gram-positive and Gram-negative bacteria use completely different strategies coupling the phage and the PICI cycles, and it is still a mystery why they use different strategies (a paragraph bridging pages 2123-2124).  Moreover, the instant specification teaches specifically that although there are many different PICIs, each one contains different primase-ori pairs (paragraph [018]).  Thus, apart from the disclosed primase-helicase of SEQ ID NO: 8 which specific essential and/or critical core structural feature(s) do the other replication initiator (rep) protein possess and being expressed in a donor bacterial cell so that the conditional 282-bp PICI-CFT073 primase origin of SEQ ID NO: 4 and its modified forms thereof are still responsive to?  With respect to the issue of any encoded nuclease that kills a targeted receiver bacterial cell in a microbiome of a host organism, apart from a sequence-specific targeting nuclease that targets a specific nucleotide sequence in the targeted receiver bacterial cell, the instant specification also fails to provide sufficient written description for any other nuclease that kills the targeted receiver bacterial cell and not a donor bacterial cell that provides in trans a replication initiator (rep) protein (e.g., a primase) such that the conditional origin of replication is active in the donor bacterial cell as required by the instant claims.  
Since the prior art before the effective filing date of the present application (12/30/2020) failed to provide guidance regarding to the issues discussed above as evidenced at least by the teachings of Lu et al (US 2015/0064138), Elledge et al (US 7,338,800), Beisel et al (US 2018/0155729), Haaber (US 2020/0254035), Fillol-Salom et al (ISME Journal 12:2114-21228, 2018), and Johnston et al (PNAS 116:11454-11459, 2019), it is incumbent upon the present application to do so.  The present application also fails to provide a representative number of species for a broad genus of a phagemid or recombinant phage nucleic acid vector comprising a nucleic acid encoding a nuclease and a conditional origin of replication from the phage-inducible chromosomal island (PICI) of the Escherichia coli strain CFT073 or its modified origin of replication with removed restriction sites recognized by restriction enzymes encoded by a targeted receiver bacterial cell, wherein the conditional origin of replication is inactive in the targeted receiver bacterial cell but is active in a donor bacterial cell expressing a replication initiator protein, and the vector is devoid of antibiotic resistance marker, to be utilized in a method for in vivo modulating the microbiome of a host organism as claimed broadly.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of a phagemid or recombinant phage nucleic acid vector comprising a nucleic acid encoding a nuclease and a conditional origin of replication from the phage-inducible chromosomal island (PICI) of the Escherichia coli strain CFT073 or its modified origin of replication with removed restriction sites recognized by restriction enzymes encoded by a targeted receiver bacterial cell, wherein the conditional origin of replication is inactive in the targeted receiver bacterial cell but is active in a donor bacterial cell expressing a replication initiator protein, and the vector is devoid of antibiotic resistance marker, to be utilized in a method for in vivo modulating the microbiome of a host organism as claimed broadly; and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Response to Arguments
Applicant’s arguments related to the above 35 U.S.C. 112(a), first paragraph, in the Amendment dated 08/26/2022 (pages 6-8) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that currently amended claims specify specifically: (i) killing a targeted receiver bacterial cell, (ii) nucleic acid encoding a nuclease, (iii) a phagemid or recombinant phage nucleic acid vector, and (iv) the origin of replication from the phage-inducible chromosomal island (PICI) of the Escherichia coli strain CFT073, or one modified to remove restrictions sites recognized by restriction enzymes which are encoded by the targeted receiver bacterial cell; coupled with examples provided in the specification along with many disclosed nucleases beyond Cpf1 as evidenced by paragraphs [99]-[129] and [147]-[152].  Thus, the present application satisfies the Written Description requirements.
First, the instant claims encompass a method for in vivo modulating the microbiome of any host organism (e.g., a human, a primate, a mammal, a non-mammal and a plant) by delivering a nucleic acid encoding any nuclease (e.g., Cpf1 nuclease, Cas9 nuclease as an elected species, Mad4 nuclease, Mad7 nuclease and Cms1 nuclease) into any targeted receiver bacterial cell (e.g., Escherichia coli, Klbesiella pneumoniae, Bacteroides thetaiotaomicron, Bacteroides faecis, Roseburia intestinalis) of said microbiome, said nuclease kills said targeted receiver bacterial cell, wherein said method comprises administering, in said organism, a phagemid or recombinant phage nucleic acid vector comprising said nucleic acid encoding a nuclease, wherein said vector further comprises a conditional origin of replication of any sequence as long as it is the origin of replication from the phage-inducible chromosomal island (PICI) of the Escherichia coli strain CFT073, or any modified origin of replication thereof having restriction sites, including all restriction sites (see dependent claim 20), recognized by restriction enzymes by said targeted receiver bacterial cell being removed, wherein the conditional origin of replication is inactive in the targeted receiver bacterial cell but is active in a donor bacterial cell because said donor bacterial cell expresses any replication initiator (rep) protein, and said vector is devoid of antibiotic resistance marker, thereby delivering said nucleic acid into the targeted receiver bacterial cell, and wherein, once delivered into said targeted receiver bacterial cell, said nucleic acid is expressed in said targeted receiver bacterial and said nuclease kills said targeted receiver bacterial cell while said vector is not replicated in said targeted receiver bacterial cell; the same method for treating any disease in the host organism.  It is noting that the origin of replication from the PICI of the Escherichia coli strain CFT073 of the instant claims is not necessarily limited to the sequence of SEQ ID NO: 4, nor are its modified origins of replication having restriction sites, including all restriction sites (see dependent claim 20), recognized by restriction enzymes encoded by any targeted receiver bacterial cell (e.g., Escherichia coli, Klbesiella pneumoniae, Bacteroides thetaiotaomicron, Bacteroides faecis, Roseburia intestinalis) in the microbiome of a host organism limited to SEQ ID NO: 6 and SEQ ID NO: 7.   Additionally, the claims encompass these conditional origins of replication being active and responsive to any replication initiator (rep) protein that is not necessarily limited to the primase-helicase of SEQ ID NO: 8, and expressed in a donor bacterial cell.  Moreover, the instant claims also encompass the use of a phagemid or recombinant phage nucleic acid vector encoding any nuclease killing a targeted receiver bacterial cell, wherein the vector is not replicated in the targeted receiver bacterial cell but the vector is replicated in a donor bacterial cell expressing a replication initiator protein.
Second, please refer to the above modified rejection for details regarding to the lack of written description on the issues of the origin of replication from the phage-inducible chromosomal island (PICI) of the Escherichia coli strain CFT073, or one modified to remove restrictions sites recognized by restriction enzymes which are encoded by the targeted receiver bacterial cell, and any nuclease killing a targeted receiver bacterial cell in the microbiome of a host organism.
Third, the examiner noted that paragraphs [99]-[129], [147]-[152] and examples are all directed to a sequence-specific targeting nuclease that targets a specific nucleotide sequence in a targeted receiver bacterial cell for killing the targeted receiver bacterial cell, and not a donor cell expressing a replication initiator protein for a phagemid or recombinant phage vector comprising a nucleic acid encoding the same sequence-specific targeting nuclease and an appropriate conditional origin of replication.

Conclusions
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1631